Exhibit NEWS RELEASE FOR INFORMATION CONTACT: Glimcher Realty Trust 180 East Broad Street Columbus, Ohio 43215 www.glimcher.com Mark E. Yale Lisa A. Indest Executive V.P., CFO V.P., Finance and Accounting (614) 887-5610 (614) 887-5844 myale@glimcher.com lindest@glimcher.com FOR IMMEDIATE RELEASE Monday, September 14, 2009 GLIMCHER ANNOUNCES OFFERING OF COMMON SHARES COLUMBUS, Ohio - September 14, 2009 — Glimcher Realty Trust (NYSE: GRT), announced today that it has commenced an offering of approximately $80 millionof itscommon shares for sale to the public. The Company expects to grant the underwriters an option to purchase up to 15 percent of additional common shares. The Company intends to use the net proceeds for general corporate purposes, which may include, among other things, reducing the outstanding principal amount under its credit facility. Goldman, Sachs & Co. is serving as sole bookrunning manager for the offering and KeyBanc Capital Markets Inc. will act as joint-lead. The common shares will be sold pursuant to a prospectus supplement and accompanying prospectus filed as part of an existing shelf registration statement filed with the Securities and Exchange Commission on Form S-3 that is effective. Any offer of common shareswill be made by means of the prospectus supplement and accompanying prospectus. When available, copies of the prospectus supplement and accompanying prospectus can be obtained by contacting: Goldman, Sachs & Co., Attn:
